DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election of claims 1–10 and FIGs. 3–4, with traverse, in the reply filed on June 10, 2022 is respectfully acknowledged. Applicant does not appear to have distinctly and specifically pointed out any errors in the restriction requirement. As such, the requirement is still deemed proper and is therefore made FINAL. See MPEP § 818.01(a).
Status of the Claims
Claims 1–20 are pending. Per Applicant’s election of claims 1–10, claims 11–20 have been withdrawn from consideration. Also, per Applicant’s election of Figures 3 and 4 of the instant application, claims 3–7 are also withdrawn for being directed to a non-elected species. Thus, in total, claims 1, 2, and 8–10 are the subject of this Office Action.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form—including all of the limitations of the base claim and any intervening claims. The instant claim is considered allowable because the prior art does not appear to teach nor fairly suggest the combination of: (A) an amp meter configured to measure a current draw of a recirculation pump (or pump in general) and transmit the current draw to a controller; and (B) that the controller per se is configured to detect a drop in the current draw indicating the average particle size of the waste solids is reduced below a size threshold.
Specification1
¶ 23 of the Specification appears to have a minor informality: “filter press 48” is recited where --filter press 28-- should be. Appropriate correction is humbly requested.
Claim Interpretation
The claims are directed to a system. According to 35 U.S.C. § 101, there are four statutory categories of patentable subject matter: a process, machine, manufacture, or composition of matter. With these findings in mind, Examiner is interpreting the claimed system as a machine (i.e., apparatus). If Applicant believes that another interpretation should be applied, then Applicant’s guidance is respectfully and courteously requested.
Claim 1 recites “a vessel configured to receive a waste stream through a one-way inlet, the one-way inlet configured to allow the waste stream into the vessel and prevent backflow”. Looking to the Specification, the corresponding structural feature appears to be a check valve. (Spec. ¶ 22.) In view of this finding, the instant limitation is construed as requiring a check valve (or equivalent thereof).
Claim 1 recites “a device . . . configured to receive the waste stream and comminute the waste solids”. Looking to the Specification, the corresponding structural feature appears to be a shredder. (Spec. ¶ 22.) In view of this finding, the instant limitation is construed as requiring a shredder (or equivalent thereof).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites the limitation “a water source configured to provide water to prime the recirculating pump”. The Specification does not appear to disclose what structural features correspond to this limitation. In view of this finding, it is respectfully submitted that it is unclear what structural features Applicant intended to encompass with this limitation. For instance, is the claim requiring that the water source is part of the system—or rather that the water source is used prior to operation of the system and then disconnected before the system actually operates. As an example, suppose the disclosure taught a generic faucet as a water source. In the context of this hypothetical situation, would the instant limitation requiring that the faucet is actually part of the system? Or rather, is the instant limitation simply conveying that the faucet was used to prime the recirculation pump (prior to use of the system) and then disconnected from the pump?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Philpott2 in view of Gorman3 and Stevenson.4
With respect to claim 1, the following analysis applies.
Overview of Philpott
Philpott discloses a fluid treatment apparatus comprising a pulverizer designed to pulverize solids present in a fluid flow. (Philpott Abstract; see also FIG. 1 (showing a pulverizer 104).) The apparatus further comprises a recirculating line configured to recirculate fluid to the pulverizer. (Id. FIG. 1 (showing first recirculating line 116).) The recirculating line can have a pump (i.e., a “recirculating pump”) thereon. (Id. ¶ 43 (“[F]irst recirculating line 116 includes a pump (e.g. a screw or peristaltic pump) to aid in recirculating residual fluid.”).) To this end, Philpott’s recirculating pump recirculates the fluid under pressure through the pulverizer until the average particle size of the waste solids is reduced below a size threshold. (Id.; see also ¶¶ 8–9.) As it applies to the limitation, “a device in a bottom portion of the vessel configured to receive the waste stream and comminute the waste solids”, Philpott’s pulverizer is interpreted to be a device configured in the manner claimed. Furthermore, looking to Figure 1 of Philpott, housing 124 is interpreted to be a vessel with an inlet 102 at a top portion located at the left side of the image. The features below the top portion (i.e., to the right of the top portion) are construed as a “bottom portion”. With this interpretation in mind, the pulverizer is interpreted as being in a “bottom portion” of the housing.
Claim elements not expressly taught or suggested by Philpott
Philpott does not appear to specify the claimed one-way inlet.
One-way inlet
Philpott teaches using a valve to control, and in some instances, stop fluid flow through a fluid line. (Philpott ¶ 47.) While Philpott appears to be silent regarding the concept of using a one-way inlet, the use of one-way inlets was well-known in the prior art. For instance, Gorman teaches using a check valve to prevent backflow through lines. (Gorman col. 8, ll. 33–38.)
Previously it has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–16 (2007).
In view of this holding, it is respectfully submitted that at the time Applicant’s invention was effectively filed it would have been obvious to one skilled in the art to combine the teachings of, e.g., Gorman with the teachings of Philpott, viz., such that Philpott’s vessel is configured to receive a waste stream through a one-way inlet, in the manner claimed, in order to yield the predictable result of preventing backflow through the inlet. KSR, 550 U.S. at 415–16.
Bottom portion
As conveyed above, Philpott’s device is interpreted as being in a bottom portion of its vessel. In addition, however, Stevenson teaches that a device for comminuting waste solids can be placed at the bottom of a vessel. (Stevenson FIG. 1.)
As stated above, previously it has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. at 415–16. Additionally, “[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929). 
With these holdings in mind, it is respectfully submitted that at the time Applicant’s invention was effectively filed it would have been obvious to one skilled in the art to locate Philpott’s device in a bottom portion of Philpott’s vessel, in order to yield the predictable result of providing comminution of waste solids. KSR, supra.
With respect to claims 9 and 10, these claims appear to be directed to intended uses of the system of claim 1 (treating particular waste solids and urea, collectively) as well as materials worked upon (ibid). See MPEP §§ 2114(II), 2115. Previously it has been held that “[a]n intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates”. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003); Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002) (“[T]he patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.”).  Thus, in view of these holdings, the instant claims are not being given patentable weight.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Philpott, Gorman, and Stevenson—in view of Mancuso.5
With respect to claim 2, the instant combination does not appear to specify a water source configured to provide water to prime the recirculating pump. Mancuso teaches that a water source can be used to provide water to prime a pump prior to use. (Mancuso ¶ 29.) As such, it is respectfully submitted that at the time Applicant’s invention was effectively filed it would have been obvious to one skilled in the art to combine the teachings of Mancuso with the teachings of the instant combination, viz., such that the instant combination includes a water source configured to provide water to prime the recirculating pump, in order to yield the predictable result of priming the recirculation pump prior to use. KSR, 550 U.S. at 415–16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification filed June 28, 2019 (“Spec.”)
        2 US 2018/0186670 A1, published July 5, 2018 (“Philpott”).
        3 US 3,529,779 A, issued September 22, 1970 (“Gorman”).
        4 US 2,105,759 A, issued January 18, 1938 (“Stevenson”).
        5 US 2010/0308143 A1, published December 9, 2010 (“Mancuso”).